Citation Nr: 1625666	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-16 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the discontinuance of special monthly compensation (SMC) for aid and attendance was proper.
 
2.  Whether the discontinuance of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was proper.
 
3.  Whether the discontinuance of eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35 was proper.


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from July 1978 to July 1998. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This matter was previously before the Board in September 2015, when it was remanded for further development.  It has now been returned to the Board for further appellate review.

The Board has reviewed the Veteran's electronic records in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Sustained improvement of the Veteran's back disability under the ordinary conditions of life has been shown.

2.  At the time of the termination of the TDIU rating, there was no clear and convincing evidence of actual employability.

3.  The Veteran has had a permanent and total disability based on service-connected disabilities since May 19, 2003. 



CONCLUSIONS OF LAW

1.  The criteria for restoration of SMC based on the need for aid and attendance, have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 3.350, 3.352 (2015).

2.  The criteria for restoration of a TDIU have been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.105(e), 3.343, 4.16 (2015).
 
3.  The criteria for restoration of basic eligibility to DEA benefits pursuant to 38 U.S.C.A. Chapter 35 have been met.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 21.302, 21.3040, 21.3041 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With regard to TDIU and DEA, as the Board is granting the benefits sought on appeal in full, no discussion of VA's duties to notify and assist is necessary.

Regarding SMC, the duties to notify and assist do not apply where the issue is a reduction in rating.  The Veterans Claims Assistance Act of 2000 (VCAA) duties are only triggered by the receipt of a new application or claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), (c).  In the case of a reduction, there has been no application or claim, so the VCAA is inapplicable.

However, there are specific particularized notice requirements which apply to a reduction in rating.  The procedural safeguards afforded to the claimant in a reduction case are set forth under 38 C.F.R. § 3.105(e), and are required to be followed by VA before issuing any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Here, the RO complied with the notice requirements pertaining to rating reductions.  The RO prepared a rating decision proposing the discontinuance in September 2011 setting forth the rationale for the proposed discontinuance.  The Veteran was notified of the proposed action in October 2011, and requested a hearing, which was conducted in February 2012.  The RO then issued a rating decision in March 2012, in which the RO referred to the reasons and bases in the September 2011 rating decision.  Therefore, VA complied with the procedural due process requirements of 38 C.F.R. § 3.105(e), and there is no prejudice to the Veteran in adjudicating this appeal.

II.  Restoration of SMC, TDIU, and DEA Benefits

Initially, the Board notes that claims for SMC and TDIU are considered increased rating claims.  See Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  As such, the regulations pertaining to the reduction of evaluations for compensation apply in this case.

In a March 2012 rating decision, the RO severed entitlement to SMC, TDIU, and DEA based on a finding of fraud.  However, regarding findings of fraud in disability ratings, VA regulations provide that when a disability rating has been awarded and continuously in force for twenty or more years, it shall not be reduced, except upon a showing that the rating was based on fraud.  38 C.F.R. § 3.951(b).  In this case, these ratings were not in effect for twenty years at the time of reduction and, therefore, 38 C.F.R. § 3.951 is not applicable in this case.

Also, as discussed above, the discontinuance of the Veteran's SMC, TDIU, and DEA ratings did not involve a violation of the due process provisions of 38 C.F.R. § 3.105(e).  Accordingly, the analysis proceeds to whether the reductions were factually warranted.

Factual Background

The evidence of record includes a July 2003 statement from the Veteran requesting an increase in her rating for service-connected degenerative disc disease.  As part of her statement, she also indicated that she was unable to work, effective May 12, 2003.  In an August 2003 statement, the Veteran indicated that her back pain caused financial hardship because she was unable to work effectively.  

Private treatment records from Dr. W.P., indicate that in May 2003, the Veteran was on a leave of absence from her job with the postal service, and rented out her house and moved in with her mother.  An x-ray revealed mild dextroscoliosis and L5-S1 facet degenerative joint disease.  She was noted to have significant pain, and physical therapy and injections were recommended.  She was reccomended to remain off work for about a month due to her back pain.  She was seen again in June 2003, where she complained of increasing pain with no improvement with medication.  The examiner noted that the Veteran's pain was definitely persistent, and back extension made the pain worse.  Continued physical therapy was recommended, including aquatics therapy.  She was recommended to remain off work for another month.  In July 2003, the Veteran reported being in a lot of pain and appeared kind of "stooped forward."  She indicated that she went to therapy once but did not return.  

An August 2003 record from Dr. D.O., noted that the Veteran was scheduled for a facet joint injection, which was cancelled because the Veteran feared an allergic reaction and did not bring anyone with her to drive her home in case her leg was numb or if she had a complication.  

During a September 2003 VA examination, the Veteran was diagnosed with degenerative disc disease/degenerative joint disease of the lumbosacral spine with residuals.  The Veteran complained of constant pain, and stated that she could walk about 25 yards.  She walked with a cane, especially at the end of a day, but was noted to be walking without a cane that day.  The Veteran also had a back brace that she wore for about half a day.  She was noted not to be unsteady and indicated that she did not fall.  With regard to functional assessment, the examiner noted that the Veteran was an employee of the postal service, and had been on a leave of absence since May of that year.  The Veteran indicated that prior to that she had lost four months or so of time due to her back problems, and had applied for disability.  The examiner noted that she was obviously in distress, as she grimaced and walked placing her feet very carefully on the floor.  

In a November 2003 rating decision, the RO granted entitlement to TDIU, effective May 19, 2003, the date she met the schedular requirements of having a single 40 percent rating with a combined evaluation of 70 percent.  38 C.F.R. § 4.16(a).  DEA was also established effective May 19, 2003.  The RO indicated that given the fact that the Veteran's condition was degenerative, it was highly unlikely that she would ever return to gainful employment.

The Veteran was seen by Dr. W.P. in December 2003, where she indicated that she had an injection but her pain had returned.  In January 2004, the Veteran reported that her pain was about the same.  Continued aquatics therapy was recommended.  In February 2004 Dr. W.P. stated that he would like the Veteran to continue with her home exercise program, and she needed to think about living with her pain and managing it.

In a February 2004 Applicant's Statement of Disability, the Veteran indicated that due to her back, she could not stand, sit, or walk or long periods of time, and the constant need for pain medications kept her heavily sedated.  She also indicated accommodations were not requested and were not feasible.  In the Supervisor's Statement, the Veteran's employer indicated that the Veteran would not perform the critical elements of her job as a mail handler due to her physical condition.  She had stopped coming to work, and her attendance was unacceptable for continuing in her current position.  The impact of her absence was described as "devastating and detrimental," and she had negative feedback from her fellow employees.  It was also noted that every conceivable effort was made to reasonably accommodate the Veteran in her current position, but without success.  

A February 2004 VA treatment record indicated that the Veteran was no longer working.  In April 2004, the Veteran was issued a walker and walking cane, and it was noted that she required assistance when using the device.  Her caregiver indicated that he was with her at all times.  The Veteran was also issued and given instruction on bathroom adaptive equipment.  

In March 2004, the Veteran submitted a Medical Statement for Consideration of Aid and Attendance or Housebound Benefit, which was completed by Dr. W.P. in March 2004.  The statement included the Veteran could walk approximately 30 feet with a cane or walker without the assistance of another person; could not leave home without assistance from another; could feed herself without assistance from another; could not bathe without the assistance from another; could not perform toilet functions without the assistance from another; could not dress without assistance from another; and was mentally capable of handling funds.  It was also noted that the Veteran remained in bed 12 to 14 hours a day.  

In April 2004, the Veteran underwent a disability determination evaluation from the North Carolina Department of Health and Human Services.  The examiner noted that the Veteran could not stand and walk on her own, used a wheelchair all the time, and was on significant pain medication.  With muscle weakness in her lower extremities probably due to her pain being severe in the lumbosacral area, her overall progress and functional capacity was significantly decreased and poor.  

A May 2004 disability determination evaluation noted that the Veteran stated she could not walk and could stand only if she supports herself with her hands.  It was noted that she used a wheelchair to get around.  The Veteran was noted to lean to the left, and seemed to have muscle spasm.  She had a difficult time getting up from a chair and getting on the examination table.  She was also unable to walk on her heels or toes, unable to squat, and had limited range of motion apparently due to pain.  Motor strength was difficult to evaluate because she had discomfort trying to use her lower extremities, but there was no obvious muscle atrophy.  The Veteran was diagnosed with chronic low back pain.  

In a May 2004 statement, the Veteran indicated she was receiving continuing treatment for her back and was provided a wheelchair, walker, cane, and lift chair from VA.  

Social Security Administration records show that in June 2004, the Veteran was found to be disabled, beginning in May 2003, with a primary diagnosis of disorders of back, discogenic and degenerative.  

In February 2005, Dr. W.P. submitted a letter which he stated that the Veteran was reevaluated and it did appear that she would continue to need aids to assist her with her activities of daily living for safety and endurance and to help make her safe at home.  She would need an aid to assist her with errands and medical appointments secondary to her not being able to drive.  In March 2005, Dr. W.P. indicated that the Veteran contained to have progressive back pain and almost disabling pain to the point where she was now wheelchair bound for distances.  He found that the Veteran was not a candidate to return to work and was an "excellent candidate" to transition to disability.  He also recommended that she obtain an electric wheelchair for energy conservation and to make her more mobile in her environment.  

A July 2005 VA treatment record notes that Veteran to have increasing depression and anxiety since 1999 as her chronic pain symptoms increased, most significantly involving worsening of lower back pain from a military injury.  Another treatment record from July 2005 indicated that the Veteran was wheelchair bound but stated that she walked for short distances with her cane.  

In October 2005, a VA examination for aid and attendance or housebound was conducted.  The examiner indicated that the claims file was reviewed.  During the examination, the Veteran stated that she had an attendant living with her 24 hours a day, 7 days a week to help her with activities.  Because of her back condition, she stated that she needed help to do almost everything, including getting in and out of the shower, washing herself, bathing, and getting clothes on.  She lives on the first floor of her home because she cannot climb stairs.  The Veteran also indicated that she does not drive any longer, but drove up to about 7 months ago.  She could only leave home about twice a week, and always with an attendant.  The Veteran could get around the house by using a walker, wheelchair, holding on to furniture, or having an attendant hold her arms while she walks.  She was only able to walk a few feet before having to sit down.  The Veteran indicated that she required an attendant to drive her around and does not get out of the house without an attendant.  She used a wheelchair to go everywhere when out of the house.  

In a May 2006 statement, the Veteran indicated that she slept in her living room because she could not afford a lift at that time, and that her aid lives with her from Monday through Friday, and her sister cared for her on weekends.  Her aid assisted her with cooking, cleaning, driving, bathing, dressing, and hair grooming.  

In September 2006 an VA aid and attendance or housebound medical opinion was obtained.  The examiner, the same examiner as the one who conducted the October 2005 VA examination, indicated that the Veteran was unable to do any kind of strenuous activity or anything that would require walking, or standing for any length of time.  However, she could get out of her house using a wheelchair and was able to do some household chores with a wheelchair.  Based on that, the examiner opined that the Veteran could be involved in employment activities that were of a sedentary nature.  

In January 2007, Dr. W.P. submitted a letter in which he stated that the Veteran reported that she remained dependent with all activities at home, including bathing, dressing, and transfers.  It was noted that she was not ambulating, and that she had pain, limited range of motion, weakness, and antalgic gait.  Dr. W.P. believed that the Veteran was "still dependent with most all of activities and remains home bound for all activities as well."  It was his opinion that she could not function independently in the home and would continue to need an aid for help.

An October 2007 VA aid and attendance or housebound examination was conducted.  The Veteran's claims file was reviewed.  The examiner noted that the Veteran's occupation was that of a postal carrier, which she left in about 2003 due to her back pain.  The pain interfered with her work at the post office.  She indicated that she had an aid 40 hours a week who cooked, cleaned and helped bathe her.  She spent most of her time at home and only left home to attend church each week and every few months for doctor visits.  The examiner found that the Veteran's back pain caused impairment of walking and standing.  She could not perform self-care skills and was unable to walk without assistance from another person.  During a peripheral nerves examination, the examiner noted that the Veteran had no reliable range of motion of the lower spine.  It was the examiner's opinion that aid and attendance was appropriate, but the Veteran was able to leave home with help.

An August 2008 advisory opinion from the Director of the Compensation and Pension service noted that the Veteran did not have a single disability ratable at 100 percent, and as to factual need for aid and attendance, the evidence did not establish that the Veteran required the regular aid and attendance of another person.  It was noted that the Veteran was able to leave home with help, and had an aid 40 hours a week who cooked, cleaned, and helped bathe her.  She spent most of her time at home sitting in a lift chair and used a scooter for ambulation.  She was able to take a few steps holding on to the counter, and needed help getting clothes on, help bathing, and getting on or off the toilet.

In a March 2009 decision, the Board granted the Veteran SMC on account of the need for aid and attendance of another.  The Board found that the medical evidence of record clearly demonstrated that the Veteran required aid and attendance due to her limited mobility, and demonstrated an inability of the Veteran to dress or undress herself or to keep herself ordinarily clean and presentable as a result of her service-connected disabilities.  An April 2009 rating decision implemented the Board's decision, and awarded SMC with an effective date of March 25, 2004, the date her claim was received. 

In January 2010, Dr. W.P. indicated that he saw the Veteran that day, and that she informed him that she had been receiving epidural steroid injections, and felt as though they helped.  She was able to walk without a device for the first week or so after the injection, but then it would wear off.  She used a straight cane and a walker sometimes in the home.  She indicated she was sleeping in her bedroom and that the half bathroom on the first level was going to be turned into a full bathroom for her.  

In February 2011, the Veteran submitted a letter in which she indicated that mobility had improved a great deal for her, but when numbness occurs on her right side accompanied with pain in her back, she would be bedridden three to four days at a time, and constant aid was needed.  The Veteran indicated that if the award for SMC was not entitled under those circumstances then she wished to "remove myself from entitlement."

A June 2011 VA examination for aid and attendance or housebound and a VA spine examination were conducted.  The examiner reviewed the Veteran's claims file in its entirety.  The Veteran stated that she traveled outside of her home in a private car accompanied by her friend, and was not restricted to her home. The Veteran also indicated that she sometimes drove herself.  The Veteran left home for doctor appointments, to go to the store, to play bingo, to go church, and sometimes to go out to eat.  Due to her low back, she would sometimes need assistance feeding, dressing, and bathing.  Her ability to self-groom and toilet was normal, with sometimes needing assistance with brushing teeth and hair and wiping.  She indicated she is unable to clean, and sometimes unable to shop.  She stated that sometime is with her all the time, usually her daughter.  The Veteran also indicated that she used a wheelchair, walker, cane, and a motorized scooter.  She stated that on a good day she could walk about 200 feet, and on a bad day she could not walk without assistance.  The Veteran indicated that she was not completely housebound or completely dependent on assistance.  She indicated that she has need for intermittent assistance, and wanted someone nearby "just in case" she needed help.  Regarding employment, the examiner also noted that the Veteran's back condition had caused pain on the job, which resulted in missed time from work and tardiness to work.  Regarding daily living, she could not be out that much, could not finish reading a book to her grandchild due to pain.  Her condition had a prevented her from participating in sports, had a severe effect on chores, shopping, driving, and had a moderate effect on exercise.  The examiner also noted that the Veteran's described level of incapacitation "doesn't correlate significantly with the objective findings on exam and imaging."

An August 2011 "Comprehensive Report of Investigation" from the VA Office of Inspector General (OIG) indicated that an investigation of the Veteran was initiated for compensation benefits fraud following a tip from the OIG Hotline.  The OIG's report noted that the Veteran renewed her North Carolina driver's license in June 2003 with no medical restrictions, other than vision.  In June 2004, the Veteran was involved in an automobile accident and was the driver of the vehicle.  In April 2008, the Veteran received a traffic citation for an improper speedometer.  In July 2009, she again renewed her driver's license.  In October 2009, an agent from the OIG spoke with staff at the YWCA and it was discovered that the Veteran held a membership until June 2006 when it was cancelled.  The North Carolina Division of Motor Vehicles was also contacted and it was discovered that the Veteran renewed her license in July 2009 and they were not aware of any disability associated with the Veteran or any inability to operate an automobile due to a disability.  

The OIG report indicated that surveillance of the Veteran was conducted in October 2009.  The Veteran was observed driving a vehicle with no wheelchair carrier.  On another day, the Veteran was observed going to a bingo parlor and walking alone without assistance.  A couple weeks later, the Veteran was observed exiting the same bingo parlor and getting into a car and driving alone without aid or assistance.  In December 2009, the Veteran was observed numerous times, walking alone and driving a vehicle.  She moved about freely without a wheelchair or other assistance.  In January 2010, the Veteran was observed driving to the VA Medical Center for an appointment and walking with the assistance of a cane, and in August 2010, the Veteran was observed walking and driving without a wheelchair or any other assistance.  In September 2010, the Veteran was observed arriving at a VA medical appointment in a wheelchair and accompanied by a child and adult male.  After the appointment, she was pushed in a wheelchair back to the car by the adult male.         

The OIG report also indicated that in December 2010, the Veteran was interviewed by OIG agents at her residence, where she admitted that she was the one that the agents observed at the bingo parlor and admitted to walking and driving unattended.  She responded by indicating that she had good and bad days.  She also admitted going to the YWCA for recreational purposes and not for rehabilitation, as well as exercising and using various gym equipment.  She indicated that her condition had slightly improved and she no longer needed an aid.  She also indicated that she had moved her bedroom back upstairs, about 6 months ago.  She submitted a written statement, in which she stated that when she initially filed her claim she was severely incapacitated, and over a period of time and seeing many doctors she was able to gain strength and mobility.  She indicated she could move about unassisted and used a cane or wheelchair on extended occasions.  She stated that she had days where she needed assistance with mobility and days where she did not.  

A December 2011 independent medical evaluation from was obtained from Dr. O.D.C., who indicated that he obtained a history from the Veteran and reviewed the Veteran's pertinent medical records, including VA treatment records, VA examination reports, and Dr. W.P.'s private medical records reports.  The Veteran reported some improvement in her condition in recent years, but did have persistent discomfort.  With respect to activity level, the Veteran was considered to be independent in all activities of daily living and Dr. O.D.C. did not see any indications for regular attendant care, and would expect that she could safely function in a light capacity (20 pounds maximum occasional lifting) with avoidance of repetitive bending, twisting, and prolonged station, utilizing frequent changes in position as needed.  However, it was anticipated that the Veteran would experience some permanent impairment and limitation/restriction as a result of her back injury. 

During a February 2012 hearing before a Decision Review Officer at the RO, the Veteran stated that she did not intentionally misrepresent her level of disability when applying for SMC and TDIU benefits, and that she reported to VA in December 2010 and February 2011 that her condition improved.  

SMC

SMC provided by 38 U.S.C. 1114(l) is payable for being so helpless as to be in need of regular aid and attendance.  38 C.F.R. § 3.350(b).  The criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance are contained in 38 U.S.C. § 3.352(a).  38 C.F.R. § 3.350(b)(3).

Under 38 U.S.C. § 3.352(a), the following is accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable; inability to attend to the wants of nature; and incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  It is not required that all of these disabling conditions be found to exist before a favorable rating may be made.  The particular personal functions which a veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance are based on the actual requirement of personal assistance from others.  38 U.S.C. § 3.352(a).

Under 38 C.F.R. § 3.344(a) and (b), ratings for disabilities that have continued for long periods at the same level (5 years or more) are subject to procedural safeguards that include a mandate of reviewing the record in full.  The rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Here, a March 2009 Board decision granted the Veteran SMC on account of the need for aid and attendance of another.  An April 2009 rating decision implemented the Board's decision, and awarded SMC with an effective date of March 25, 2004.  As the rating was in effect for more than 5 years, the provisions of 38 C.F.R. § 3.344(a) and (b) apply and are addressed below.  

General regulatory requirements for disability ratings must be met in making a determination regarding whether improvement is shown.  Brown v. Brown, 5 Vet. App. 413 (1993).  The entire recorded history of the disability must be reviewed.  38 C.F.R. §§ 4.1, 4.2.  The evidence must reflect an actual change in the disability and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  It must further show that the disability has improved in such a manner that the Veteran's ability to function under the ordinary conditions of life and work has been enhanced.  38 C.F.R. §§ 4.2, 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The RO, in the September 2011 rating decision proposing the discontinuance, noted the evidence provided by the VA Office of Inspector General's investigation of fraud, which showed that the Veteran drove on her own, renewed her driver's license, obtained a membership at the YWCA, and was personally observed walking unassisted without a cane or walker and driving.  When comparing this evidence with the evidence in the Veteran's claims file, the RO found significant discrepancies between her reported level of disability and her actual activities, and that the Veteran willfully misrepresented her level of disability to VA, resulting in "a grant of benefit for which she was clearly not entitled."  In the March 2012 rating decision, the RO found that the Veteran's award of SMC based upon fraudulent misrepresentation of her level of disability.  

In this case, the Board finds that the discontinuance of SMC was proper.  The basis for the Board's March 2009 decision was that the medical evidence of record, namely the VA and private medical opinions, clearly demonstrated that the Veteran required aid and attendance due to her limited mobility.  The Board also found that the overwhelming medical evidence of record demonstrated an inability of the Veteran to dress or undress herself or to keep herself ordinarily clean and presentable as a result of her service-connected disabilities.  The Board's finding was based upon the private medical opinions from Dr. W.P. from February 2005 and January 2007, as well as the October 2005 and October 2007 VA examinations.  

However, the evidence shows that there was material improvement in the Veteran's condition, primarily in her mobility.  The RO's basis for the discontinuance included the reports from the OIG agents, which note that they personally observed the Veteran walking and driving without assistance in October 2009, December 2009, and August 2010.  Moreover, in December 2010, the Veteran admitted to OIG that she was walking and driving unattended, as she would have good and bad days.  She also admitted going to the YWCA for recreational purposes and not for rehabilitation, as well as exercising and using various gym equipment.  She indicated that her condition had slightly improved and she no longer needed an aid.  She also indicated that she had moved her bedroom back upstairs to the second floor of her home.

Also, during the June 2011 VA examination, the Veteran indicated that she now sometimes drove herself around.  The Veteran also indicated that she left home more often, for doctor appointments, to go to the store, to play bingo, to go church, and sometimes to go out to eat.  Improvement was also shown in that she could walk about 200 feet on a "good day."  Due to her back condition, she would only sometimes need assistance dressing and grooming herself.  The Veteran also admitted that she was not completely housebound or completely dependent on assistance, and that she only needed intermittent assistance, and someone nearby "just in case" she needed help.  The December 2011 examination report from Dr. O.D.C. indicated that the Veteran reported some improvement in her condition in recent years, but persistent discomfort.  Dr. O.D.C. considered the Veteran to be independent in all activities of daily living and did not see any indications for regular attendant care.  

The reduction in this case was initiated following the OIG report and June 2011 VA examination, which were as full and complete as the evidence upon which SMC was granted.  As improvement in the Veteran's condition was clearly shown by the evidence of record, and the Veteran herself admitted to having improvement in her condition; the evidence did not show that she was so helpless as to be in need of regular aid and attendance.  The discontinuance of SMC was proper.  38 C.F.R. § 3.344(a).  As such, the appeal is denied.

TDIU and DEA

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In addition, a TDIU rating may be awarded if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b). 

As a prerequisite for termination of a total disability rating, VA regulations direct that actual employability must be established by clear and convincing evidence.  Moreover, if a Veteran begins to engage in a substantially gainful occupation during the period beginning after January 1, 1985, his rating may not be reduced solely on the basis of having secured and followed that substantially gainful occupation unless the Veteran maintains that occupation for a period of 12 consecutive months.  38 C.F.R. § 3.343(c)(2).  Additionally, neither participation in, nor the receipt of remuneration as a result of participation in, a therapeutic or rehabilitation activity shall be considered evidence of employability.  38 C.F.R. § 3.343(c).

The RO, in the September 2011 rating decision proposing the discontinuance, noted the evidence provided by the VA Office of Inspector General's investigation of fraud, which showed that the Veteran drove on her own, renewed her driver's license, obtained a membership at the YWCA, and walked and stood unassisted without a cane or walker.  When comparing this evidence with the evidence in the Veteran's claims file, the RO found significant discrepancies between her reported level of disability and her actual activities, and that the available evidence "clearly showed that she possessed the ability to work."  In the March 2012 rating decision, the RO found that the Veteran's award of TDIU was based upon fraudulent misrepresentation of her level of disability, and no evidence had been received to refute the determination of fraud.  

Considering the evidence above, the Board finds that the record does not contain clear and convincing evidence that the Veteran was actually employable in a substantially gainful occupation.  The Veteran has had no employment in over ten years.  The Board acknowledges the findings of the OIG's investigation, however, in terms of determining whether there is clear and unmistakable evidence of actual employability, the medical evidence of record also included an April 2004 disability determination evaluation which found her overall progress and functional capacity was significantly decreased and poor.  In February 2005, Dr. W.P. stated that the Veteran was not a candidate to return to work and was an "excellent candidate" to transition to disability.  An October 2007 VA examiner found that the Veteran's back pain caused impairment of walking and standing.  A June 2011 VA examiner noted that the Veteran's back condition had caused pain on the job, which resulted in missed time from work and tardiness to work.  The June 2011 examiner also found that her condition prevented her from participating in sports, had a severe effect on chores, shopping, driving, and had a moderate effect on exercise.  While the December 2011 independent medical evaluation found that the Veteran could safely function in a light capacity, it was also anticipated that she would experience some permanent impairment and limitation/restriction as a result of her back disability.  Although a September 2006 VA examiner indicated that the Veteran could be involved in employment activities that were of a sedentary nature; he also determined that she was unable to do any kind of strenuous activity or anything that would require walking, or standing for any length of time, which would clearly be detrimental to her occupation as a mail handler for the U.S. Postal Service.

As discussed above, to discontinue the award of a TDIU, the pertinent regulation requires that the evidence clearly and convincingly establishes employability.  The evidence before the RO at the time of the discontinuance does not establish by clear and convincing evidence that the Veteran was actually employable.  Accordingly, the Board concludes that restoration of the Veteran's TDIU is warranted.

In regards to DEA benefits, VA law provides that DEA benefits under Chapter 35, Title 38, United States Code, may be paid to dependents of a veteran who meet certain basic eligibility requirements.  As pertinent to this appeal, basic eligibility for DEA exists if the veteran has a permanent, total service-connected disability.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807(a), 21.3021.  A total disability may be assigned where the veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341.  Permanence of total disability will be taken to exist when such impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 3.340(b). 

The RO discontinued entitlement to DEA benefits on the basis of the discontinuation of the TDIU award.  Given that, as explained in the prior section, the TDIU award is being restored, and as there is otherwise no indication that the Veteran no longer meets any of the other criteria for eligibility for DEA benefits, the Board finds that the Veteran is entitled to restoration of basic eligibility for DEA benefits.
   

ORDER

The discontinuance of SMC for aid and attendance was proper, therefore the appeal is denied.
 
As the discontinuance of TDIU was not proper, restoration of a TDIU is granted.
 
As the discontinuance of eligibility to DEA was not proper, restoration of eligibility to DEA is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


